PER CURIAM.
Granted. The order of the Civil Service Commission for the City of New Orleans sustaining the City’s exception of no cause of action is reversed and set aside.
Relators have set forth grounds for a hearing under Civil Service Commission Rule II, Section 4.1 and La. Const. Art. X, § 8, by alleging retaliatory transfers with reductions in pay because of their previous successful appeals of disciplinary action taken by the appointing authority.
This matter is remanded to the Civil Service Commission for further proceedings.
DENNIS and LEMMON, JJ., would grant and docket.
COLE, J., not participating.